Exhibit 10.08
THE HARTFORD 1995 INCENTIVE STOCK PLAN
(Including amendments effective through January 1, 2009)
1. PURPOSE
The purpose of The Hartford 1995 Incentive Stock Plan is to motivate and reward
superior performance on the part of Key Employees of The Hartford Financial
Services Group, Inc. and its subsidiaries (“The Hartford”) and to thereby
attract and retain Key Employees of superior ability. In addition, the Plan is
intended to further opportunities for stock ownership by such Key Employees and
Directors (as defined below) in order to increase their proprietary interest in
The Hartford and, as a result, their interest in the success of the Company.
Awards will be made, in the discretion of the Committee, to Key Employees
(including officers and directors who are also Key Employees) whose
responsibilities and decisions directly affect the performance of any
Participating Company and its subsidiaries, and also to Directors. Such
incentive awards may consist of stock options and stock appreciation rights
payable in stock or cash for Key Employees or Directors, and performance shares,
restricted stock or any combination of the foregoing for Key Employees, as the
Committee may determine.
2. DEFINITIONS
When used herein, the following terms shall have the following meanings:
“Act” means the Securities Exchange Act of 1934, as amended.
“Annual Limit” means the maximum number of shares of Stock for which Awards may
be granted under the Plan in each Plan Year as provided in Section 3 of the
Plan.
“Award” means an award granted to any Key Employee or Director in accordance
with the provisions of the Plan in the form of Options, Rights, Performance
Shares or Restricted Stock, or any combination of the foregoing, as applicable.
“Award Agreement” means the written agreement evidencing each Award granted
under the Plan.
“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (i) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (A) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(B) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (A) or (B) above, whether or not
such agreement, arrangement or understanding is also then reportable by such
Person on Schedule 13D under the Act (or any comparable or successor report);
and (ii) a Person engaged in business as an underwriter of securities shall not
be deemed to be the Beneficial Owner of any security acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

 

 



--------------------------------------------------------------------------------



 



“Beneficiary” means the beneficiary or beneficiaries designated pursuant to
Section 10 to receive the amount, if any, payable under the Plan upon the death
of an Award Recipient.
“Board” means the Board of Directors of the Company.
“Change of Control” means the occurrence of an event defined in Section 9 of the
Plan.
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. (All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.)
“Committee” means the Compensation and Personnel Committee of the Board or such
other committee as may be designated by the Board to administer the Plan.
“Company” means The Hartford and its successors and assigns.
“Director” means a member of the Board of The Hartford Financial Services Group,
Inc. who is not an employee of any Participating Company.
“Eligible Employee” means an Employee employed by a Participating Company;
provided, however, that except as the Board of Directors or the Committee,
pursuant to authority delegated by the Board of Directors, may otherwise provide
on a basis uniformly applicable to all persons similarly situated, “Eligible
Employee” shall not include any “Ineligible Person,” which includes: (i) a
person who (A) holds a position with the Company’s “HARTEMP” Program, (B) is
hired to work for a Participating Company through a temporary employment agency,
or (C) is hired to a position with a Participating Company with notice on his or
her date of hire that the position will terminate on a certain date; (ii) a
person who is a leased employee (within the meaning of Code Section 414(n)(2))
of a Participating Company or is otherwise employed by or through a temporary
help firm, technical help firm, staffing firm, employee leasing firm, or
professional employer organization, regardless of whether such person is an
Employee of a Participating Company, and (iii) a person who performs services
for a Participating Company as an independent contractor or under any other
non-employee classification, or who is classified by a Participating Company as,
or determined by a Participating Company to be, an independent contractor,
regardless of whether such person is characterized or ultimately determined by
the Internal Revenue Service or any other Federal, State or local governmental
authority or regulatory body to be an employee of a Participating Company or its
affiliates for income or wage tax purposes or for any other purpose.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the
Committee, and if so designated, the participation of such person in the Plan
shall be prospective only.
“Employee” means any person regularly employed by a Participating Company, but
shall not include any person who performs services for a Participating Company
as an independent contractor or under any other non-employee classification, or
who is classified by a Participating Company as, or determined by a
Participating Company to be, an independent contractor.
“Fair Market Value” unless otherwise indicated in the provisions of this Plan,
means, as of any date, the composite closing price for one share of Stock on the
New York Stock Exchange or, if no sales of Stock have taken place on such date,
the composite closing price on the most recent date on which selling prices were
quoted, the determination to be made in the discretion of the Committee.
“Incentive Stock Option” means a stock option qualified under Section 422 of the
Code.
“Key Employee” means an Employee (including any officer or director who is also
an Employee) of any Participating Company who is an Eligible Employee and whose
responsibilities and decisions, in the judgment of the Committee, directly
affect the performance of the Company and its subsidiaries.
“Option” means an option awarded under Section 5 of the Plan to purchase Stock
of the Company, which option may be an Incentive Stock Option or a non-qualified
stock option.
“Participating Company” means the Company or any subsidiary or other affiliate
of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.
“Performance Share” means a performance share awarded under Section 6 of the
Plan.

 

3



--------------------------------------------------------------------------------



 



“Person” has the meaning ascribed to such term in Section 3(a)(9) of the Act, as
supplemented by Section 13(d)(3) of the Act; provided, however, that Person
shall not include: (i) the Company, any subsidiary of the Company or any other
Person controlled by the Company, (ii) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or of any subsidiary
of the Company, or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
“Plan” means The Hartford 1995 Incentive Stock Plan, as the same may be amended,
administered or interpreted from time to time.
“Plan Year” means the calendar year.
“Retirement” means eligibility to receive immediate retirement benefits under a
Participating Company pension plan.
“Restricted Stock” means Stock awarded under Section 7 of the Plan subject to
such restrictions as the Committee deems appropriate or desirable.
“Right” means a stock appreciation right awarded in connection with an Option
under Section 5 of the Plan.
“Stock” means the common stock ($.01 par value) of The Hartford.
“Total Disability” means the complete and permanent inability of a Key Employee
to perform all of his or her duties under the terms of his or her employment
with any Participating Company, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
“Transferee” means any person or entity to whom or to which a non-qualified
stock option has been transferred and assigned in accordance with Section 5(h)
of the Plan.
3. SHARES SUBJECT TO THE PLAN
The aggregate number of shares of Stock which may be awarded under the Plan
shall be subject to a maximum limit applicable to all Awards for the duration of
the Plan (the “Maximum Limit”), and an annual limit applicable to all Awards for
any Plan Year (the “Annual Limit”). The Maximum Limit shall be fifteen percent
(15%) of the total of the issued and outstanding shares of Stock and treasury
Stock as reported in the Annual Report on Form 10-K of the Company for the
fiscal year ended December 31, 1997 (35,906,158 shares), such issued and
outstanding shares having been adjusted for the two-for-one stock split on the
Stock that occurred effective July 15, 1998. The Annual Limit shall be
1.65 percent (1.65%) of the total of the issued and outstanding shares of the
Stock and treasury Stock as reported in the Annual Report on Form 10K of the
Company for the fiscal year ending immediately prior to any Plan Year (the
“Reported Shares”). Any unused portion of the Annual Limit for any Plan Year
shall be carried forward and be made available for awards in succeeding Plan
Years.

 

4



--------------------------------------------------------------------------------



 



In addition to the foregoing, in no event shall more than ten million
(10,000,000) shares of Stock be cumulatively available for Awards of Incentive
Stock Options under the Plan, and provided further, that no more than 20 percent
(20%) of the total number of shares on a cumulative basis shall be available for
Restricted Stock and Performance Share Awards. For any Plan Year, no individual
employee may receive an Award of Options for more than the lesser of (i) ten
percent (10%) of one and a half percent (1.5%) (i.e., .15%) of the Reported
Shares and (ii) 1,000,000 shares; except that, for the Plan Year that follows
the Distribution Date, each individual employee may receive in addition to the
foregoing limit that number of stock options equal to the lesser of
(x) 1,050,000 and (y) the number of substitute stock options required to replace
ITT Corporation stock options surrendered by such employee in connection with
the spin-off by ITT Corporation of the shares of The Hartford to ITT Corporation
shareholders.
Subject to the above limitations, shares of Stock to be issued under the Plan
may be made available from the authorized but unissued shares, or shares held by
the Company in treasury or from shares purchased in the open market.
For the purpose of computing the total number of shares of Stock available for
Awards under the Plan, there shall be counted against the foregoing limitations
the number of shares of Stock subject to issuance upon exercise or settlement of
Awards and the number of shares of Stock which equal the value of performance
share Awards, in each case determined as at the dates on which such Awards are
granted. If any Awards under the Plan are forfeited, terminated, expire
unexercised, are settled in cash in lieu of Stock or are exchanged for other
Awards, the shares of Stock which were theretofore subject to such Awards shall
again be available for Awards under the Plan to the extent of such forfeiture,
termination, expiration, cash settlement or exchange of such Awards. Further,
any shares that are exchanged (either actually or constructively) by optionees
as full or partial payment to the Company of the purchase price of shares being
acquired through the exercise of a stock option granted under the Plan may be
available for subsequent Awards.
4. GRANT OF AWARDS AND AWARD DOCUMENTS
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees or groups of Key Employees
to whom Awards are to be granted, and those Directors to whom Options and Rights
may be granted; (ii) determine the form or forms of Award to be granted to any
Key Employee and any Director; (iii) determine the amount or number of shares of
Stock subject to each Award; and (iv) determine the terms and conditions of each
Award.
(b) Each Award granted under the Plan shall be evidenced by a written Award
Agreement. Such agreement shall be subject to and incorporate the express terms
and conditions, if any, required under the Plan or required by the Committee.

 

5



--------------------------------------------------------------------------------



 



5. STOCK OPTIONS AND RIGHTS
(a) With respect to Options and Rights, the Committee shall: (i) authorize the
granting of Incentive Stock Options, non-qualified stock options, or a
combination of Incentive Stock Options and non-qualified stock options;
(ii) authorize the granting of Rights which may be granted in connection with
all or part of any Option granted under this Plan, either concurrently with the
grant of the Option or at any time thereafter during the term of the Option;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.
(b) Any option issued hereunder which is intended to qualify as an Incentive
Stock Option shall be subject to such limitations or requirements as may be
necessary for the purposes of Section 422 of the Code or any regulations and
rulings thereunder to the extent and in such form as determined by the Committee
in its discretion.
(c) The exercise period for a non-qualified stock option and any related Right
shall not exceed ten years and two days from the date of grant, and the exercise
period for an Incentive Stock Option and any related Right shall not exceed ten
years from the date of grant.
(d) The Option price per share shall be determined by the Committee at the time
any Option is granted and shall be not less than the Fair Market Value of one
share of Stock on the date the Option is granted.
(e) No part of any Option or Right may be exercised until the Key Employee who
has been granted the Award shall have remained in the employ of a Participating
Company for such period after the date of grant as the Committee may specify, if
any, and the Committee may further require exercisability in installments.
(f) Except as provided in Section 9, the purchase price of the shares as to
which an Option shall be exercised shall be paid to the Company at the time of
exercise either in cash or Stock already owned by the optionee having a total
Fair Market Value equal to the purchase price, or a combination of cash and
Stock having a total fair market value, as so determined, equal to the purchase
price. The Committee shall determine acceptable methods for tendering Stock as
payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Stock to exercise an Option as it deems appropriate.
(g) In case of a Key Employee’s termination of employment, the following
provisions shall apply:
(A) If a Key Employee who has been granted an Option shall die before such
Option has expired, his or her Option may be exercised in full by: (i) the
person or persons to whom the Key Employee’s rights under the Option pass by
will, or if no such person has such right, by his or her executors or
administrators; (ii) his or her Transferee(s) (with respect to non-qualified
stock options); or (iii) his or her Beneficiary designated pursuant to
Section 10, at any time, or from time to time, within five years after the date
of the Key Employee’s death or within such other period, and subject to such
terms and conditions as the Committee may specify, but not later than the
expiration date specified in Section 5(c) above.

 

6



--------------------------------------------------------------------------------



 



(B) If the Key Employee’s employment by any Participating Company terminates
because of his or her Retirement or Total Disability, he or she may exercise his
or her Options in full at any time, or from time to time, within five years
after the date of the termination of his or her employment, or within such other
period, and subject to such terms and conditions as the Committee may specify,
but not later than the expiration date specified in Section 5(c) above. Any such
Options not fully exercisable immediately prior to such optionee’s retirement
shall become fully exercisable upon such retirement unless the Committee, in its
sole discretion, shall otherwise determine.
(C) If the Key Employee shall be terminated for cause as determined by the
Committee, all of such Key Employee’s Options or Rights shall be canceled
without further action by the Key Employee, the Committee or the Company
coincident with the effective date of such termination.
(D) Except as provided in Section 9, if a Key Employee’s employment terminates
for any other reason (including a voluntary resignation), he or she may exercise
his or her Options, to the extent that he or she shall have been entitled to do
so at the date of the termination of his or her employment, at any time, or from
time to time, within four months after the date of the termination of his or her
employment, or within such other period, and subject to such terms and
conditions, as the Committee may specify, but not later than the expiration date
specified in Section 5(c) above; provided however that, in the case of a
voluntary resignation, in no event shall the Key Employee’s period to exercise
his or her Options extend beyond the later of the 15th day of the third month
following the Key Employee’s date of termination of employment or December 31 of
the calendar year in which such Key Employee’s date of termination occurs unless
such a later date would not, in accordance with guidance issued by the Internal
Revenue Service, cause the Plan to be subject to the provisions of Section 409A
of the Internal Revenue Code.
(E) Any Options or Rights not exercised within the period established in
accordance with this Section 5(g) shall be subject to Section 5(l) herein.
(h) Except as provided in this Section 5(h), no Option or Right granted under
the Plan shall be transferable other than by will or by the laws of descent and
distribution. During the lifetime of the optionee, an Option or Right shall be
exercisable only by the Key Employee or Director, to whom the Option or Right is
granted (or his or her estate or designated Beneficiary). Notwithstanding the
foregoing, all or a portion of a non-qualified stock option may be transferred
and assigned by such persons designated by the Committee, to such persons
designated by the Committee, and upon such terms and conditions as the Committee
may from time to time authorize and determine in its sole discretion.

 

7



--------------------------------------------------------------------------------



 



(i) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation, termination due to
death, disability or retirement, such Director may exercise any Option or Right
granted to him or her only to the extent determined by the Committee as set
forth in such Director’s Award Agreement and/or any administrative rules or
other terms and conditions adopted by the Committee from time to time applicable
to such Option or Right granted to such Director.
(j) With respect to an Incentive Stock Option, the Committee shall specify such
terms and provisions as the Committee may determine to be necessary or desirable
in order to qualify such Option as an “incentive stock option” within the
meaning of Section 422 of the Code.
(k) With respect to the exercisability and settlement of Rights:
(i) Upon exercise of a Right, a Key Employee or Director shall be entitled,
subject to such terms and conditions the Committee may specify, to receive upon
exercise thereof all or a portion of the excess of (A) the Fair Market Value of
a specified number of shares of Stock at the time of exercise, as determined by
the Committee, over (B) a specified amount which shall not, subject to
Section 5(d), be less than the Fair Market Value of such specified number of
shares of Stock at the time the Right is granted. Upon exercise of a Right,
payment of such excess shall be made as the Committee shall specify in cash, the
issuance or transfer to the Key Employee or Director of whole shares of Stock
with a Fair Market Value at such time equal to any excess, or a combination of
cash and shares of Stock with a combined Fair Market Value at such time equal to
any such excess, all as determined by the Committee. The Company will not issue
a fractional share of Stock and, if a fractional share would otherwise be
issuable, the Company shall pay cash equal to the Fair Market Value of the
fractional share of Stock at such time.
(ii) In the event of the exercise of such Right, the Company’s obligation in
respect of any related Option or such portion thereof will be discharged by
payment of the Right so exercised.
(l) Each outstanding Option and Right shall be deemed to be exercised, in the
manner set forth below, at the close of business on the scheduled expiration
date of such Option or Right if at such time the Option or Right by its terms
remains exercisable and, if so exercised, would result in a distribution to the
holder of such Option or Right of at least one share of Stock of the Company net
of any applicable tax withholding requirements (a “Deemed Exercise”). Such
Deemed Exercise may be effected without notification by the Director or Key
Employee to the Company or by the Company to the Key Employee or Director. Upon
such Deemed Exercise, the Company shall issue and deliver to the Director or Key
Employee the greatest number of whole shares of Stock equal to the quotient of
(i) divided by (ii), with the quotient reduced as necessary to satisfy any
applicable tax withholding requirements, where (i) and (ii) are:
(i) The product of (x) the number of shares of Stock as to which the Option or
Right is being deemed exercised and (y) the excess of the Fair Market Value on
the Deemed Exercise date over the exercise price per share of such Option or the
specified amount for such Right, and

 

8



--------------------------------------------------------------------------------



 



(ii) The Fair Market Value on such date. with any remainder being payable in
cash to the Participant. If, on the scheduled expiration date of any Option or
Right, the exercise of such Option or Right would not result in a Deemed
Exercise, then such Option or Right shall be canceled without further action by
the Key Employee or Director, the Committee or the Company on the date following
the last date on which such Option or Right may have been exercised in
accordance with this Section 5.
6. PERFORMANCE SHARES
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees or groups of Key Employees
to whom Awards of Performance Shares are to be made, (ii) determine the
Performance Period (the “Performance Period”) and Performance Objectives (the
“Performance Objectives”) applicable to such Awards, (iii) determine the form of
settlement of a Performance Share, and (iv) generally determine the terms and
conditions of each such Award. At any date, each Performance Share shall have a
value equal to the Fair Market Value of a share of Stock at such date; provided
that the Committee may limit the aggregate amount payable upon the settlement of
any Award. The maximum award for any individual employee in any given year shall
be 200,000 Performance Shares.
(b) The Committee shall determine a Performance Period of not less than two nor
more than five years. Performance Periods may overlap and Key Employees may
participate simultaneously with respect to Performance Shares for which
different Performance Periods are prescribed.
(c) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon one or more
of the following objective criteria, as the Committee deems appropriate, which
may be (i) determined solely by reference to the performance of the Company, any
subsidiary or affiliate of the Company or any division or unit of any of the
foregoing, or (ii) based on comparative performance of any one or more of the
following relative to other entities: (A) earnings per share, (B) return on
equity, (C) cash flow, (D) return on total capital, (E) return on assets,
(F) economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income, (P)
productivity improvements, or (Q) a Key Employee’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria such
as growth and profitability, customer satisfaction, leadership effectiveness,
business development, negotiating transactions and sales or developing long term
business goals. If during the course of a Performance Period there shall occur
significant events which the Committee expects to have a substantial effect on
the applicable Performance Objectives during such period, the Committee may
revise such Performance Objectives.

 

9



--------------------------------------------------------------------------------



 



(d) At the beginning of a Performance Period, the Committee shall determine for
each Key Employee or group of Key Employees the number of Performance Shares or
the percentage of Performance Shares which shall be paid to the Key Employee or
member of the group of Key Employees if the applicable Performance Objectives
are met in whole or in part.
(e) If a Key Employee terminates service with all Participating Companies during
a Performance Period because of death, Total Disability, Retirement, or under
other circumstances where the Committee in its sole discretion finds that a
waiver would be in the best interests of the Company; that Key Employee may, as
determined by the Committee, be entitled to payment in settlement of such
Performance Shares at the end of the Performance Period based upon the extent to
which the Performance Objectives were satisfied at the end of such period and
prorated for the portion of the Performance Period during which the Key Employee
was employed by any Participating Company. If a Key Employee terminates service
with all Participating Companies during a Performance Period for any other
reason, then such Key Employee shall not be entitled to any Award with respect
to that Performance Period unless the Committee shall otherwise determine.
(f) Each Award of a Performance Share shall be paid in whole shares of Stock, or
cash, or a combination of Stock and cash either as a lump sum payment or, if the
Committee shall so determine at the time of the grant, in annual installments,
with payment to commence as soon as practicable (but in any event within
90 days) after the end of the relevant Performance Period.
7. RESTRICTED STOCK
(a) Except as provided in Section 9, Restricted Stock shall be subject to a
restriction period (after which restrictions will lapse) which shall mean a
period commencing on the date the Award is granted and ending on such date as
the Committee shall determine (the “Restriction Period”). The Committee may
provide for the lapse of restrictions in installments where deemed appropriate
and it may also require the achievement of predetermined performance objectives
in order for such shares to vest.
(b) Except when the Committee determines otherwise pursuant to Section 7(d), if
a Key Employee terminates employment with all Participating Companies for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock still subject to restriction shall be forfeited by the Key Employee and
shall be reacquired by the Company.
(c) Except as otherwise provided in this Section 7, no shares of Restricted
Stock received by a Key Employee shall be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of during the Restriction Period.

 

10



--------------------------------------------------------------------------------



 



(d) In cases of death, Total Disability or Retirement or in cases of special
circumstances, the Committee may, in its sole discretion when it finds that a
waiver would be in the best interests of the Company, elect to waive or modify
any or all remaining restrictions with respect to such Key Employee’s Restricted
Stock; provided that, while the Committee may waive or modify the vesting
conditions, the payment terms in effect under such Award documents, rules or
terms and conditions at the date the Award is granted to the Key Employee shall
not be modified.
(e) The Committee may require, under such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan may be held in custody by a bank or other institution, or that the Company
may itself hold such shares in custody until the Restriction Period expires or
until restrictions thereon otherwise lapse, and may require, as a condition of
any Award of Restricted Stock that the Key Employee shall have delivered a stock
power endorsed in blank relating to the Restricted Stock.
(f) Nothing in this Section 7 shall preclude a Key Employee from exchanging any
shares of Restricted Stock subject to the restrictions contained herein for any
other shares of Stock that are similarly restricted.
(g) Subject to Section 7(e) and Section 8, each Key Employee entitled to receive
Restricted Stock under the Plan shall be issued a certificate for the shares of
Stock. Such certificate shall be registered in the name of the Key Employee, and
shall bear an appropriate legend reciting the terms, conditions and
restrictions, if any, applicable to such Award and shall be subject to
appropriate stop-transfer orders.
8. CERTIFICATES FOR AWARDS OF STOCK
(a) The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to (i) the listing of such shares on any stock exchange on
which the Stock may then be listed and (ii) the completion of any registration
or qualification of such shares under any federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable.
(b) All certificates for shares of Stock delivered under the Plan shall also be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.

 

11



--------------------------------------------------------------------------------



 



(c) Except for the restrictions on Restricted Stock under Section 7, each Key
Employee who receives Stock in settlement of an Award of Stock, shall have all
of the rights of a shareholder with respect to such shares, including the right
to vote the shares and receive dividends and other distributions. No Key
Employee awarded an Option, a Right or Performance Share, and no Director
awarded an Option or Right, shall have any right as a shareholder with respect
to any shares covered by his or her Option, Right or Performance Share prior to
the date of issuance to him or her of a certificate or certificates for such
shares.
9. CHANGE OF CONTROL
(a) For purposes of this Plan, a Change of Control shall occur if:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company is the Beneficial
Owner of forty percent or more of the outstanding stock of the Company entitled
to vote in the election of directors of the Company;
(ii) any Person other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of the Company (or securities convertible into stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the Person in question is the Beneficial Owner of fifteen percent or more
of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);
(iii) any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;

 

12



--------------------------------------------------------------------------------



 



(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company
approved by the stockholders of the Company shall be consummated; or
(v) within any 24 month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director (A) was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this clause (v), and (B) was not designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in Section 9(a)(iii) or Section 9(a)(iv) of the Plan.
(b) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:
(i) Each Option and related Right outstanding on the date such Change of Control
occurs, and which is not then fully vested and exercisable, shall immediately
vest and become exercisable to the full extent of the original grant for the
remainder of its term.
(ii) The surviving or resulting corporation may, in its discretion, provide for
the assumption or replacement of each outstanding Option and related Right
granted under the Plan on terms which are no less favorable to the optionee than
those applicable to the Options and Rights immediately prior to the Change of
Control.
(iii) The restrictions applicable to shares of Restricted Stock held by Key
Employees pursuant to Section 7 shall lapse upon the occurrence of a Change of
Control, and such Key Employees shall receive immediately unrestricted
certificates for all of such shares.

 

13



--------------------------------------------------------------------------------



 



(iv) If a Change of Control occurs during the course of a Performance Period or
any Restriction Period applicable to an Award of Performance Shares pursuant to
Section 6, then a Key Employee shall be deemed to have satisfied the Performance
Objectives at the target level specified in the Key Employee’s Award agreement
or, if greater, otherwise specified by the Committee at or after the grant, and
to have completed any applicable Restriction Period effective on the date of
such occurrence. Except to the extend otherwise expressly provided in
Section 9(c)(vii), distribution of amounts payable in connection with an Award
of Performance Shares shall be made immediately following (but in no event later
than 30 days) following the occurrence of the Change of Control.
(v) Without limiting the foregoing provisions of this Section 9(b), in the event
of a Change of Control the Committee may, in its discretion, provide any of the
following either absolutely or subject to the election of such Key Employees:
a. Each Option and related Right shall be surrendered or exercised for an
immediate lump sum cash amount equal to the excess of the Formula Price over the
exercise price;
b. Each Award of Restricted Stock and Award of Performance Shares shall be
exchanged for an immediate lump sum cash amount equal to the number of
outstanding units or shares awarded to such Key Employee multiplied by the
Formula Price.
(vi) For purposes of this Section 9(b), “Formula Price” means (i) in the case of
the exercise of any Right or Option, the Fair Market Value of the Stock at the
time of such exercise and (ii) in the case of any other Award, the highest of:
(A) the highest composite daily closing price of the Stock during the period
beginning on the 60th calendar day prior to the Change of Control and ending on
the date of such Change of Control, (B) the highest gross price paid for the
Stock during the same period of time, as reported in a report on Schedule 13D
filed with the Securities and Exchange Commission, or (C) the highest gross
price paid or to be paid for a share of Stock (whether by way of exchange,
conversion, distribution upon merger, liquidation or otherwise) in any of the
transactions set forth in this Section as constituting a Change of Control.
(vii) Notwithstanding the foregoing provisions of this Section 9(b), unless the
event constituting a Change of Control for purposes of the Plan shall also
constitute a “change in control” as defined in the regulations promulgated under
Section 409A of the Code, no distribution or payment shall be made upon or in
connection with the occurrence of a Change of Control with respect to any
Performance Shares or any other Award that the Committee shall determine, on or
before the later of December 31, 2008 (or such later date as shall be permitted
under transitional relief provided under Section 409A of the Code) and the date
the Award is granted, does not qualify for any applicable exemption from the
application of Section 409A of the Code (such as by reason of being a stock
right or qualifying as a short-term deferral). To the extent that, pursuant to
the immediately preceding sentence, an Award is not distributable or payable
upon the occurrence of a Change of Control, distribution or payment of such
Award shall be made at the time otherwise specified under the Plan or the Award
Documents without regard to the occurrence of a Change of Control. Without
limiting the generality of the foregoing, nothing in this Section 9(b)(vii)
shall be construed to prevent any Key Employee’s rights in respect of any Award
from becoming non-forfeitable upon the occurrence of a Change of Control.

 

14



--------------------------------------------------------------------------------



 



(c) In the event of a Change of Control, no amendment, suspension or termination
of the Plan thereafter shall impair or reduce the rights of any person with
respect to any award made under the Plan.
10. BENEFICIARY
(a) Each Key Employee, Director and/or his or her Transferee may file with the
Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective as of a date
prior to such receipt.
(b) If no such Beneficiary designation is in effect at the time of a Key
Employee’s, Director’s or Transferee’s death, as the case may be, or if no
designated Beneficiary survives the Key Employee, Director or Transferee or if
such designation conflicts with law, the Key Employee’s, Director’s or
Transferee’s estate, as the case may be, shall be entitled to receive the Award,
if any, payable under the Plan upon his or her death. If the Committee is in
doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefor.
11. ADMINISTRATION OF THE PLAN
(a) Each member of the Committee shall be both a member of the Board and both a
“non-employee director” within the meaning of Rule 16b-3 under the Act or
successor rule or regulation and an “outside director” for purposes of Section
162(m) of the Internal Revenue Code.
(b) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
(c) The Committee shall have full power, discretion and authority to interpret,
construe and administer the Plan and any part thereof, and its interpretations
and constructions thereof and actions taken thereunder shall be, except as
otherwise determined by the Board, final, conclusive and binding on all persons
for all purposes.

 

15



--------------------------------------------------------------------------------



 



(d) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees, whether or not such Key
Employees are similarly situated.
(e) The Committee may, in its sole discretion, delegate such of its powers as it
deems appropriate to the chief executive officer or other members of senior
management, except that Awards to executive officers shall be made solely by the
Committee or the Board of Directors.
(f) If a Change of Control has not occurred and if the Committee determines that
a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period has not been completed or terminate
any Award of Restricted Stock for which the Restriction Period has not lapsed.
12. AMENDMENT, EXTENSION OR TERMINATION
The Board may, at any time, amend or terminate the Plan and, specifically, may
make such modifications to the Plan as it deems necessary to avoid the
application of Section 162(m) of the Code and the Treasury regulations issued
thereunder. However, no amendment applicable to Incentive Stock Options shall,
without approval by a majority of the Company’s stockholders, (a) alter the
group of persons eligible to participate in the Plan, or (b) except as provided
in Section 13 increase the maximum number of shares of Stock which are available
for Awards under the Plan. If a Change of Control has occurred, no amendment or
termination shall impair the rights of any person with respect to a prior Award.
Notwithstanding the preceding provisions, the Board or the Committee may amend
the Plan or an Award Document to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or an Award
Document to any present or future law relating to plans of this or similar
nature and the administrative regulations and rulings promulgated thereunder
(including, but not limited to, amendments deemed necessary or advisable to
avoid payments being subject to additional tax under Code Section 409A).
13. ADJUSTMENTS IN EVENT OF CHANGE IN COMMON STOCK
In the event of any reorganization, merger, recapitalization, consolidation,
liquidation, stock dividend, stock split, reclassification, combination of
shares, rights offering, split-up or extraordinary dividend (including a
spin-off) or divestiture, or any other change in the corporate structure or
shares, the Committee shall make such adjustment in the Stock subject to Awards,
including Stock subject to purchase by an Option, or the terms, conditions or
restrictions on Stock or Awards, including the price payable upon the exercise
of such Option and the number of shares subject to restricted stock awards, as
shall be necessary to preserve Key Employee rights substantially proportionate
to those rights existing immediately prior to such transaction or event.

 

16



--------------------------------------------------------------------------------



 



14. SUBSTITUTE AWARDS
The Committee shall be authorized to issue substitute The Hartford stock options
and related rights to those key employees of Participating Companies who
surrender options to acquire stock in ITT Corporation. The Committee may make a
determination as to the exercise price and number of such substitute options as
it may determine in order to preserve the economic value of the surrendered ITT
options and related rights in the aggregate amount not to exceed 16,000,000
shares. Subject to this limitation, shares of The Hartford Common Stock to be
issued upon the exercise of substitute stock options may be made available from
authorized but unissued shares or from treasury or shares held by The Hartford
in shares purchased in the open market.
The maximum number of substitute The Hartford stock options and related rights
that may be granted to an individual employee is 1,050,000 or such lower number
as may be necessary to preserve the economic value of the surrendered ITT
options and related rights by any such individual employee.
The terms and conditions of each substitute stock award, including, without
limitation, the expiration date of the option, the time or times when, and the
manner in which, each substitute option shall be exercisable, the duration of
the exercise period, the method of exercise, settlement and payment, and the
rules in the event of termination, shall be the same as those of the surrendered
ITT award.
The Committee shall also be authorized to issue substitute grants of The
Hartford Restricted Stock to replace shares of ITT restricted stock surrendered
by employees of Participating Companies. Such substitute shares shall be subject
to the same terms and conditions as the surrendered shares of ITT restricted
stock, including, without limitation, the restriction period of such ITT shares.

 

17



--------------------------------------------------------------------------------



 



15. MISCELLANEOUS
(a) Except as provided in Section 9, nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
any Participating Company or interfere in any way with the right of any
Participating Company to terminate his or her employment at any time. No Award
payable under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of any
Participating Company for the benefit of its employees unless the Company shall
determine otherwise. No Key Employee shall have any claim to an Award until it
is actually granted under the Plan. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as provided in
Section 7(e) with respect to Restricted Stock.
(b) The Committee may cause to be made, as a condition precedent to the payment
of any Award, or otherwise, appropriate arrangements with the Key Employee or
his or her Beneficiary, for the withholding of any federal, state, local or
foreign taxes (including FICA obligations).
(c) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required.
(d) The terms of the Plan shall be binding upon the Company and its successors
and assigns.
(e) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
16. EFFECTIVE DATE, TERM OF PLAN AND SHAREHOLDER APPROVAL
The effective date of the Plan shall be December 19, 1995. No Award shall be
granted under this Plan after the Plan’s termination date. The Plan’s
termination date shall be the earlier of: (a) December 31, 2005, or (b) the date
on which the Maximum Limit is reached; provided, however, that the Plan will
continue in effect for existing Awards as long as any such Award is outstanding.

 

18